            Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 1 of 15



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


DANNA WETHJE,                                             *

         Plaintiff,                                       *

    v.                                                    *              Civil Action No. 8:18-cv-02424-PX

CACI-ISS, Inc.,                                           *

         Defendant.                             *
                                              ******
                                        MEMORANDUM OPINION

         Pending in this employment discrimination case is CACI-ISS, Inc. (“CACI”)’s Motion

for Summary Judgment. ECF No. 27. Plaintiff Danna Wethje (“Wethje”) contends that CACI

abruptly ended her long career with CACI because she is white, and not because CACI needed to

tighten its budgetary belt or because she had performed her job poorly. ECF No. 33-4. The

motions are fully briefed and no hearing is necessary. See Loc. R. 105.6. For the following

reasons, CACI’s Motion for Summary Judgment is denied. 1

    I. Background

         The following facts are construed in the light most favorable to Wethje as the party

challenging the propriety of summary judgment. 2




1
          Wethje has requested that the Court seal an unredacted copy of her response and certain exhibits that
include personnel and employment information previously designated confidential pursuant to the stipulated
confidentiality order. See ECF No. 35. The Court grants Wethje’s motion to seal.
2
          CACI asserts that because Wethje failed to respond to CACI’s statement of undisputed facts, the Court
should treat such facts as undisputed. ECF No. 38 at 6–7 (citing Fed. R. Civ. P. 56(e)(2)). As Wethje correctly
notes, this Court’s Local Rules do not require that a plaintiff respond to the movant’s claimed “undisputed” facts in
any particular format, and for good reason. See ECF No. 33-1 at 6 n. 1. This Court often finds that one party’s
views of the “undisputed” facts are rarely accurate or complete, and thus are largely unhelpful. CACI’s request is
denied.
         Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 2 of 15



       A. Wethje’s Employment at CACI

       In 2004, Wethje began working as a production manager for Information Systems

Support (“ISS”), a company later acquired by CACI. ECF No. 33-38 at 4–5. During her time

with CACI, Wethje, a white woman, worked in the production department for CACI’s Business

Development group until she was fired on July 31, 2017. See ECF Nos. 33-38 at 5–10; 33-4.

       For the entirety of her time with CACI, Wethje’s supervisors considered her an

exceptional employee. In annual performance evaluations, Wethje almost always exceeded her

employer’s expectations. See ECF Nos. 34-19; 33-40 at 17–18. According to Laura Shear,

Senior Vice President of Proposal Operations and one of Wethje’s direct supervisors, Wethje

frequently went above and beyond her assigned duties to ensure the department met its goals.

ECF No. 33-41 at 4–7. Wethje’s supervisor and Director of the Proposal Support department,

Chris Froberg, noted Wethje had “done an outstanding job of managing her staff[,]” that she

“treats her employees in a fair manner[,]” and “has long been an upholder of CACI ethics and

values.” ECF Nos. 34-19 at 2; 33-29. A coworker similarly described Wethje as “absolutely

essential to the functioning of the department.” ECF No. 33-3 ¶ 4.

       Wethje also received multiple promotions during her tenure at CACI. A year into her

employment, Wethje was placed in her first of many supervisory positions. ECF No. 33-38 at 5.

In 2008, Wethje became a Technical Publications Manager, a position in which she gained more

“direct reports” in the business proposal group to manage. Id. at 5–7. When Wethje’s

department merged with another CACI production group, Wethje was assigned to supervise 28

employees—more than any other manager at CACI. Id. at 8–10; ECF No. 33-41 at 31–32.




                                               2
         Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 3 of 15



       B. CACI’s Review of Wethje’s Purported Favoritism and Insensitivity

       In March 2017, Shear demoted another manager, Zenobia King-Brown, an African

American woman who managed CACI’s proposal coordinators. ECF No. 33-41 at 10–11.

Wethje was reassigned the employees who had worked under King-Brown. Id. at 10, 14.

Immediately after, CACI saw a sharp uptick in complaints aimed at the Production Department.

       In April 2017, Stephanie Fisher, who is African American, complained to Jenna Plews in

Human Resources that once Wethje took over for King-Brown, Wethje assigned work to part-

time employees instead of salaried employees, and she had not assigned Fisher sufficient billable

work. ECF Nos. 27-5 at 3; 27-8 at 23. At CACI, a manager could staff projects with three kinds

of employees: full-time, part-time, or part-time-on-call (“on-call”) employees. ECF No. 27-5 at

2. Company policy required that full-time employees such as Fisher work a standard 40 hour per

week schedule, receive a salary and benefits, and are not paid overtime. ECF Nos. 27-5 at 2–3;

27-7 at 4. On-call employees, in contrast, worked as needed and were paid hourly up to 40 hours

per week and then an overtime rate for any hours worked in excess of 40. ECF Nos. 27-7 at 4;

27-6 at 19–21. Although CACI’s guidance suggested that on-call employees should generally

work fewer than 20 hours a week, no formal policy existed that circumscribed how work would

be allotted as between full-time and on-call employees. See ECF Nos. 27-7 at 4; 27-6 at 7.

       Fisher also complained that Wethje permitted family members to work for her, in

contravention of CACI’s nepotism policy. CACI specifically allowed family members to work

together but prohibited one family member from supervising another. ECF No. 27-8 at 14–15.

       These complaints triggered an audit of Wethje’s use of on-call employees and her

supervision of family members. ECF No. 27-5 at 3–4. The investigation revealed that Wethje

supervised both her mother and sister-in-law. ECF Nos. 34-7 at 2–3; 27-10 at 2. When Wethje



                                                3
           Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 4 of 15



was asked about why she allowed this arrangement, Wethje responded that her supervisor,

Froberg, as well as Human Resources already knew and had essentially endorsed it. See ECF

Nos. 27-8 at 9–10; 27-11 at 7–11. The investigation further documented that Wethje did not

assign her mother inordinate hours or give her particularly favorable reviews. ECF No. 34-7 at

2. Wethje’s sister-in-law reported directly to Froberg for the most part, although sometimes

received work from Wethje. Id. at 2-3; ECF No. 28-2.

         As to Wethje’s use of on-call employees, the investigation determined the allegations

were mostly unsubstantiated. However, Wethje did assign one employee, Tara Martin, over

2,000 hours in a period of about ten months. ECF No. 27-10. In fact, so high was Martin’s

resulting pay that CACI could not offer her a full-time position without asking her to take a

significant pay cut. See ECF No. 27-4 at 17. Wethje responded that this lopsided assignment

sometimes arose because she routinely rotated full-time employees with on-call employees so as

to prevent employee burnout. ECF No. 27-10 at 2. In support of this supervision strategy,

Wethje pointed out that her department enjoyed a near perfect retention rate, as compared to the

“extremely high” turnover in the industry. See ECF No. 27-11 at 5.

         According to Human Resources, Wethje’s overuse of Martin was further complicated

because the two women had been college roommates and close friends, and possibly attended

church together. See ECF No. 27-8 at 16. But Martin attested, and Wethje confirmed, that the

two women never had any such relationship. ECF Nos. 33-3 ¶ 7; 33-38 at 11–12. Martin also

received the same or fewer work hours under Wethje’s supervision than she did from other

managers. 3 ECF No. 33-3 ¶ 5. See also ECF No. 33-36 at 3.


3
         CACI urges the Court to strike Martin’s declaration as hearsay and opinion testimony. ECF No. 38 at 17–
18. This argument is meritless. To be sure, a declaration alone may be hearsay, but for purposes of summary
judgment, the declaration provides firsthand observations to which that witness may be expected to testify at trial.
Indeed, Rule 56 expressly contemplates that record evidence shall include “affidavits or declarations.” Fed. R. Civ.

                                                         4
            Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 5 of 15



         Additionally, Fisher separately complained in June 2017 about Wethje having made a

certain racially discriminatory remark to her. Fisher and Wethje had been butting heads about

Fisher’s lack of responsiveness to Wethje’s work-related inquiries. See ECF No. 28-7. Wethje,

as Fisher’s supervisor, admonished Fisher about her need to improve her communication skills,

reminding Fisher that she “serve[d] several masters” and must find the time to meet with Wethje.

See ECF Nos. 28-7; 33-38 at 13–16. Fisher viewed this “masters” comment as racially

derogatory, and so she reported the incident to Executive Vice President of the Business

Development Department, Ronald Schneider, and filed a formal complaint with Human

Resources. ECF Nos. 34-3; -8; -10.

         Within a week of Fisher’s complaint, CACI received a flood of other similar racially

charged complaints aimed not at Wethje, but at Shear. King-Brown, for example, requested an

immediate transfer because Shear had harassed and demeaned her and other African American

employees in a “discriminatory fashion.” See ECF No. 33-16. An anonymous hotline complaint

echoed these concerns. ECF No. 34-5. Two additional CACI hotline complaints reported that

under Shear’s management, African American employees had been “persistently and continually

discriminated against.” ECF Nos. 28-5 at 2; 28-6. In those, Shear had been accused of demoting

four African American employees in the group, including King-Brown, in short order and

replacing them with white employees, such as Wethje. Id.

         C. Wethje’s Termination

         Immediately responding to these complaints, Schneider promised Fisher and King-Brown

that he took the allegations of race discrimination “very seriously” and would investigate them.



P. 56(c)(1)(a). So here, Martin attests via declaration that she had no personal relationship with Wethje and that she
received as much or more work after Wethje left. At trial, Wethje would be expected to call Martin to supply this
evidence, just as CACI would be expected to call witnesses or present documents in rebuttal. CACI’s request is
denied.

                                                          5
          Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 6 of 15



ECF Nos. 34-8; 33-16 at 2. Schneider’s own disposition reflected that emotions were running

high about the complaints; he confessed that “in 38 years [he had] never been this stressed over

personnel issues.” ECF Nos. 34-11 at 2; 33-39 at 7–8. Accordingly, Schneider pressed CACI to

conduct a full investigation and urged that CACI send “a strong message that we will not tolerate

discrimination or favoritism in any form.” See ECF Nos. 33-39 at 5, 11–12; 33-18.

        But even though Schneider promised to conduct an investigation, he wanted to fire

Wethje immediately—if CACI could “defend that decision”—to appear as if he were taking a

“strong” position against race discrimination. ECF No. 33-18. Schneider thus took immediate

steps to terminate Wethje and reinstate King-Brown, notifying CACI upper management of his

plans and directing that Human Resources “find a way to make it happen” as soon as possible.

ECF No. 34-12.

        CACI, however, did not fire Wethje as Schneider had urged. Instead, Human Resources

determined that firing Wethje for her singular comment to Fisher was simply not appropriate.

Wethje admitted to Human Resources that her “masters” comment had been insensitive and she

promised to be more careful going forward. ECF No. 34-14 at 3. Wethje also explained that the

racial implications had “not even crossed her mind,” but rather she had been thinking of a bible

verse about being in the service of two masters. Contrite, Wethje ultimately confessed to her

embarrassment over her insensitivity. ECF No. 33-38 at 15–16. Human Resources advocated

that Wethje receive counseling in lieu of termination for this “isolated incident.” ECF No. 34-14

at 3.

        Evidently not satisfied, Schneider persisted with his initial decision that Wethje must go.

“Coincident[ally],” around the same time, Schneider received notification that he had to “cut

budget.” ECF No. 33-39 at 27. Schneider decided that rather than attempt to fire Wethje for



                                                 6
           Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 7 of 15



cause, he would eliminate her position as part of a larger reduction-in-workforce. Id. at 27–28;

ECF No. 27-5 at 5. Schneider also admitted that he could use the budget cuts to “eliminate”

Wethje’s position to achieve his goal of terminating Wethje with more liberal notice and no

damage to her work history. ECF No. 27-6 at 9–10, 16–17. In short, Schneider decided to

eliminate Wethje by eliminating her position. ECF Nos. 27-5 at 6; 27-6 at 13, 15. 4

         On July 31, 2017, CACI notified Wethje of her impending termination by letter. ECF

Nos. 33-4; 27-11 at 9–10. The letter stated that even though CACI considered Wethje a “trusted

and valuable employee,” she would be let go because the company cut her position. ECF No.

33-4 at 2. 5 After thirteen years with CACI, Wethje’s time with the company came to an abrupt

end.

         Wethje filed this race discrimination action on August 8, 2018, alleging that CACI

violated 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et

seq. ECF No. 1 ¶¶ 38, 44. Wethje’s liability theory as to both claims is that CACI fired her on

account of her race so as to appear especially responsive to the claims of discrimination lodged

by African American employees, even though Wethje’s involvement was tangential, isolated,

and addressed by Human Resources. The parties have completed discovery. For the following

reasons, genuine issues of material fact preclude awarding CACI summary judgment. The

motion, therefore, must be denied.


4
         In addition to cutting Wethje as part of a reduction-in-workforce effort, Schneider also gave other, equally
curious reasons for wanting Wethje fired, to include Wethje’s over-assignment of work to on-call employees. See
ECF No. 27-6 at 10–11. Schneider maintained this position even though Wethje’s use of on-call employees did not
contravene company policy. Further, at the time Schneider voiced his opinion that Wethje needed to be fired for this
transgression, Human Resources had not fully concluded its investigation of the same. See ECF Nos. 27-10 at 2; 33-
36.
5
         CACI maintains that it also eliminated two senior executive positions in the Business Development
Department and laid off 28 employees in total. ECF No. 27-5 at 5. However, Shear testified that Wethje had been
the only employee from her department who was terminated, and at Schneider’s insistence. ECF No. 33-41 at 42–
45.

                                                         7
            Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 8 of 15



   II.       Standard of Review

          Summary judgment is appropriate when the Court, viewing the evidence in the light most

favorable to the non-moving party, finds no genuine disputed issue of material fact, entitling the

movant to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008). “A party opposing

a properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of [his] pleadings,’ but rather must ‘set forth specific facts showing that there is a

genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 522

(4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)). “A mere scintilla of proof, however, will

not suffice to prevent summary judgment.” Peters v. Jenney, 327 F.3d 307, 314 (4th Cir. 2003).

Importantly, “a court should not grant summary judgment ‘unless the entire record shows a right

to judgment with such clarity as to leave no room for controversy and establishes affirmatively

that the adverse party cannot prevail under any circumstances.’” Campbell v. Hewitt, Coleman

& Assocs., Inc., 21 F.3d 52, 55 (4th Cir. 1994) (quoting Phoenix Sav. & Loan, Inc. v. Aetna

Casualty & Sur. Co., 381 F.2d 245, 249 (4th Cir. 1967)). Where the party bearing the burden of

proving a claim or defense “fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial,” summary judgment against that party is likewise warranted. Celotex, 477 U.S. at 322.

Employing this standard, the Court addresses the propriety of summary judgment as to Wethje’s

claims.




                                                  8
            Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 9 of 15



   III.      Analysis

          A. Sufficiency of Wethje’s Race Discrimination Claims

          Under Title VII, it is “an unlawful employment practice for an employer . . . to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s . . . race.” 42 U.S.C. § 2000e–2(a)(1).

Similarly, 42 U.S.C. § 1981 prohibits “discrimination in employment on the basis of race.”

Yashenko v. Harrah’s NC Casino Co., LLC, 446 F.3d 541, 551–52 (4th Cir. 2006). Title VII and

§ 1981 apply to “reverse discrimination” cases in which, as here, a member of the white majority

alleges that she suffered adverse employment action on account of her race. See Lucas v. Dole,

835 F.2d 532, 534 (4th Cir. 1987) (citing McDonald v. Santa Fe Transp. Co., 427 U.S. 273

(1975)).

          Wethje may survive summary judgment by establishing direct and indirect evidence of

discriminatory animus, or through the burden-shifting framework of McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 318

(4th Cir. 2005). The Fourth Circuit has referred to these two “avenues of proof” as the “mixed-

motive” and “pretext” frameworks, respectively. Diamond, at 317–18. But see id. at 318 n. 4

(“In the event that a plaintiff has direct evidence of discrimination or simply prefers to proceed

without the benefit of the burden-shifting framework, she is under no obligation to make out a

prima facie case.”). Under either avenue of proof, the focus is on whether a reasonable juror

could conclude that illegal discrimination was a motivating factor in the employment decision.

Sawicki v. Morgan State Univ., No. WMN-03-1600, 2005 WL 5351448, at *6 (D. Md. Aug. 2,

2005).




                                                   9
          Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 10 of 15



        The Court has traditionally applied the McDonnell Douglas framework to § 1981 claims

where direct evidence of discrimination is lacking. See Guessous v. Fairview Prop. Investments,

LLC, 828 F.3d 208, 216 (4th Cir. 2016); Murrell v. Ocean Mecca Motel, Inc., 262 F.3d 253, 257

(4th Cir. 2001). The Supreme Court has recently clarified that to prove discrimination under

§ 1981 a plaintiff must prove that “but for race, [she] would not have suffered the loss of a

legally protected right.” Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media, 140 S. Ct.

1009, 1019 (2020). In line with the reasoning of Comcast, the Fourth Circuit has continued to

apply the McDonnell Douglas framework “as ‘a tool for assessing claims, typically at summary

judgment, when the plaintiff relies on indirect proof of discrimination.’” Gary v. Facebook, Inc.,

822 F. App’x 175, 180 (4th Cir. 2020) (quoting Comcast, 140 S. Ct. at 1019). That said, to

prevail on a § 1981 claim, a plaintiff must prove that race was the “but for” cause behind the

adverse employment action. Comcast, 140 S. Ct. at 1014 (“a plaintiff bears the burden of

showing that race was a but-for cause of [her] injury . . . [and] the burden remains constant” over

the life of the lawsuit.).

        Wethje argues that Schneider’s stated intent to “send a strong message” that CACI would

not tolerate race discrimination, coupled with the strange timing of his decision to eliminate her

position, constitutes direct evidence of discrimination. ECF No. 33-1 at 24–25. Wethje relies

heavily on the Seventh Circuit’s reasoning in Rudin v. Lincoln Land Community College, that

“suspicious timing, ambiguous statements, oral or written . . . and other bits and pieces from

which an inference of discriminatory intent might be drawn,” may be sufficient to provide direct

proof of discriminatory animus. Rudin v. Lincoln Land Cmty. Coll., 420 F.3d 712, 721 (7th Cir.

2005) (citing Troupe v. May Dep’t Stores, 20 F.3d 734, 736 (7th Cir. 1994)). The Court need not




                                                10
         Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 11 of 15



reach this question, at least today, because Wethje’s race discrimination claims reach the jury

under the McDonnell Douglas analysis.

       Pursuant to McDonnell Douglas, Wethje must first establish a prima facie case of

discriminatory discharge. If she establishes the prima face case, then the burden of production

shifts to the employer to articulate a legitimate non-discriminatory reason for firing her. The

burden then shifts back to her to prove by a preponderance of the evidence that the stated reason

is pretextual and that she was instead fired on account of her race. Guessous, 828 F.3d at 216

(internal citations omitted).

       As to the prima facie case in the context of a claimed reduction-in-workforce, Wethje

must establish: (1) that she is a member of a protected class; (2) that she suffered from an

adverse employment action; (3) that she was performing at a level that met her employer’s

legitimate expectations; and (4) that her duties were absorbed by employees not in the protected

class or that the employer did not treat her protected characteristics neutrally when deciding to

terminate her. See Guessous, 828 F.3d at 219 (explaining that the typical prima facie case must

be altered in reduction-in-workforce cases to account for the particular factual circumstances);

see also Duke v. Uniroyal Inc., 928 F.2d 1413, 1417 (4th Cir. 1991). “The burden at this stage

‘is not onerous,’ and meeting it ‘in effect creates a presumption that the employer unlawfully

discriminated against the employee.’” Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725

(4th Cir. 2019) (quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253–54 (1981).

       CACI challenges only the third and fourth elements of the prima facie case. ECF No. 27-

1 at 17–20. CACI first argues that insufficient evidence establishes that Wethje was performing

her job at a satisfactory level. Id. at 17–19. This argument is easily disposed. Although some

evidence supports that Wethje potentially overused one particular on-call employee, robust



                                                11
         Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 12 of 15



evidence exists that Wethje was a highly valued, critical player in CACI’s infrastructure until she

was terminated. See, e.g., ECF No. 34-19. Certain supervisors expressed shock that Wethje had

been terminated, ECF No. 33-33 at 2–3, and even Schneider admitted that Wethje performed her

job in accordance with his expectations. ECF No. 33-39 at 39. A reasonable trier of fact could

conclude that Wethje had been meeting CACI’s legitimate employment expectations.

       CACI next contends that no evidence supports the fourth element of the prima facie

case—whether CACI approached the reduction-in-workforce decisions in a “race neutral”

manner. ECF No. 27-1 at 19-20. On this element, Wethje must demonstrate that her duties were

“absorbed by employees not in the protected class” or otherwise show that CACI did not treat

Wethje’s protected characteristics neutrally. Guessous, 828 F.3d at 219. But the record supports

that Wethje was replaced with King-Brown, an African American woman. Indeed, even though

King-Brown technically occupied a different position than Wethje, CACI reassigned Wethje’s

staff of proposal coordinators to King-Brown. See ECF Nos. 33-39 at 22; 33-41 at 19–20; 33-3

¶ 2. Although CACI now maintains that this move was the result of restructuring of

assignments, ECF No. 38 at 21, and is thus “race neutral,” it will be up to the trier of fact to

determine the credibility of that retort. This is so because Wethje has presented evidence that

CACI fired her to appear responsive complaints of race discrimination directed at Shear, but not

because Wethje’s own misconduct warranted termination. Put differently, Wethje—a white

manager whose own conduct arguably did not justify her firing—was nonetheless sacrificed so

that CACI could appear tough on discrimination generally. If this liability theory is believed,

then a reasonable juror could find that CACI did not treat Wethje’s race neutrally because her

race was indeed the animating force behind her termination. See Guessous, 828 F.3d at 219




                                                 12
         Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 13 of 15



(holding evidence that puts the validity of employer’s explanation in doubt defeats summary

judgment). Thus, Wethje has generated sufficient evidence to establish her prima facie case.

       CACI next challenges whether Wethje can demonstrate that CACI’s proffered reasons for

eliminating Wethje’s position were pretextual. To prove pretext, Wethje must produce sufficient

evidence from which a reasonable factfinder could conclude that CACI’s articulated

nondiscriminatory reasons are untrue or that the “proffered reason, although factually supported,

was not the actual reason for its decision . . . .” Gbenoba v. Montgomery Cnty. Dep’t. of Health

and Human Servs., 209 F. Supp. 2d 572, 577 (D. Md. 2002) (citations omitted). See also

Guessous, 828 F.3d at 217–18 (citing King v. Rumsfeld, 328 F.3d 145, 154 (4th Cir. 2003).

       Wethje has met this burden here. For one, a reasonable juror could infer from

Schneider’s words and deeds that Wethje was eliminated on account of her race. Cf. Glunt v.

GES Exposition Servs., Inc., 123 F. Supp. 2d 847, 867 (D. Md. 2000). CACI had been deluged

with complaints primarily about Shear treating African American employees poorly. ECF No.

34-11 at 2. In response, Schneider professed a need to “send a strong message” that would

counter any perceived favorable treatment of white supervisors within the Business Development

department. ECF No. 33-18. The next day, Schneider notified Human Resources of his desire to

fire Wethje and urged that they must “find a way to make it happen” all well in advance of any

promised investigation. ECF Nos. 33-16; -17; -18. At the same time, Human Resources never

seriously considered firing Wethje for her singular insensitive comment to Fisher. Based on this

evidence, a reasonable factfinder could conclude that Schneider essentially scapegoated Wethje

to defuse the growing claims of race discrimination at CACI.

       Second, Schneider’s additional proffered reason for wanting to fire Wethje raises further

suspicion as to his real motivation for eliminating Wethje’s position and shifting her duties to



                                                13
         Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 14 of 15



King-Brown. Although Schneider claims Wethje’s elimination was justified because of her

misuse of on-call employees, counter evidence suggests that Schneider could not have known

about Wethje’s use of Martin at the time he discussed terminating Wethje. Compare ECF No.

33-16 with ECF Nos. 27-10 at 3 (Plews July 13 email); 34-7 (investigation closed out October

2017). And even if he had known about it, at least one other supervisor, Shear, testified that as a

matter of company policy, Wethje had not misused the on-call employee assignments with

Martin. ECF No. 33-41 at 5–6. Shear’s testimony is buttressed by the fact that according to

Martin, she continued to work as many or even more hours once Wethje left. ECF No. 33-3 ¶ 5.

This further belies Schneider’s claim that Wethje violated CACI “policy” when she assigned

Martin so much work. When viewing the record evidence as a whole and most favorably to

Wethje, Schneider’s varied rationales for terminating Wethje allows for the reasonable inference

that the employer unlawfully discriminated against her. Cf. Reeves v. Sanderson Plumbing

Prod., Inc., 530 U.S. 133, 149 (2000). CACI’s summary judgment motion on the Title VII claim

is denied.

       B. The “But For” Cause Under Section 1981

       CACI separately contends that as to the § 1981 claim, no evidence supports that Wethje’s

race was the “but for” cause of her termination. ECF No. 27-1 at 21–23. Instead, says CACI,

even if Wethje was terminated because she is white, this is not the “but for” reason because her

position was eliminated on account of the reduction-in-workforce efforts. CACI also presses that

Wethje was fired because of her misuse of on-call employees. But Wethje points to ample

counter evidence that up to the time of her termination, she was viewed as a stellar employee,

and that the claimed overuse of a single on-call employee is indeed a fabrication to paper over

the sole reason she was fired—because she is a white manager whose termination could give



                                                14
          Case 8:18-cv-02424-PX Document 41 Filed 02/24/21 Page 15 of 15



Schneider the appearance that he was handling the discrimination problem at CACI. The same is

true for Schneider’s efforts to eliminate Wethje via the reduction-in-workforce immediately after

Human Resources thwarted his efforts to fire her. In the end, a reasonable factfinder could reject

CACI’s stated reasons for termination as nothing more than subterfuge, and instead accept that

Wethje’s race was the sole reason that she was let go. Accordingly, summary judgment as to

Wethje’s § 1981 discriminatory discharge claim must be denied.

   IV.      Conclusion

         Ironically, based on the particular facts of this case, a reasonable juror could find that

CACI discriminated against Wethje “to send a strong message” that it would not tolerate

discrimination. For the foregoing reasons, CACI’s motion for summary judgment is DENIED.

         A separate order follows.



         02/24/2021                                                            /S/
         Date                                                          Paula Xinis
                                                                United States District Judge




                                                   15
